       Case 2:19-cv-00486-TC-CMR Document 13 Filed 08/01/19 Page 1 of 11




Tomio B. Narita, (CA SBN 156576) Pro Hac Vice
R. Travis Campbell (CA SBN 271580) Pro Hac Vice
44 Montgomery Street, Suite 3010
San Francisco, CA 94104
(415) 283-1000 FAX: (415) 352-2625
tnarita@snllp.com
tcampbell@snllp.com

Gregory M. Constantino, (6853 UT)
Constantino Law Office, P.C.
8537 S. Redwood Road, Suite D
West Jordan, UT 84088
(801) 749-4747 or (801) 318-4747
FAX: (801) 748-4713
greg@constantinolaw.com

Attorneys for Defendant AUTOVEST, LLC


                       IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF UTAH, CENTRAL DIVISION


 Wayland Kathan,                                 Case No: 2:19-cv-00486-TC
                                                 MOTION TO COMPEL ARBITRATION;
               Plaintiff,                        MEMORANDUM OF POINTS AND
                                                 AUTHORITIES IN SUPPORT
 vs.
 Autovest, LLC,
                                                 Judge: Tena Campbell
              Defendant


       This motion is made on the grounds that a valid and enforceable agreement to arbitrate
exists between the parties that fully encompasses the claims asserted in the Complaint. Pursuant
to the Federal Arbitration Act (“FAA”), 9 U.S.C. § 1, et seq., Plaintiff must be ordered to
arbitrate his claims on an individual basis, as required by the agreement, and this action must be
stayed pending the completion of arbitration.
      Case 2:19-cv-00486-TC-CMR Document 13 Filed 08/01/19 Page 2 of 11




I.     INTRODUCTION
       Plaintiff Wayland Kathan (“Kathan”) entered into a retail installment contract to finance
his purchase of a vehicle. The contract contains a broad arbitration provision, whereby any
claims asserted by Kathan that relate in any way to the purchase and financing of the vehicle, or
any resulting transaction or relationship with third parties, must be resolved through binding,
individual arbitration, upon the election of either party.
       After Kathan defaulted, all rights under the contract were assigned to defendant Autovest,
L.L.C. (“Autovest”), and it filed a state court lawsuit to collect the amounts Kathan owed under
the contract. Kathan admitted he entered into the contract and, shortly thereafter, the state court
entered judgment in Autovest’s favor.
       In this action, Kathan asserts individual and putative class claims against Autovest under
the Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”) and Utah law
relating to the state lawsuit. He claims Autovest was required to obtain a license before filing
suit, and its failure to do so purportedly violated sections of the FDCPA and Utah law.
       In AT&T Mobility LLC v. Concepcion, 563 U.S. 333 (2011) (“Concepcion”) and other
recent decisions, the U.S. Supreme Court has emphatically reaffirmed the strong policy favoring
enforcement of private agreements to arbitrate, like the one here, as reflected in the Federal
Arbitration Act, 9 U.S.C. § 1, et seq. (“FAA”). There is no dispute that Kathan entered into an
agreement to arbitrate governed by the FAA. He had the opportunity to opt out of the arbitration
provision by providing timely notice, but failed to do so. Kathan is bound by the arbitration
provision and Autovest, as an assignee and covered third party, may and now does enforce it.
       The Court need not reach the question of whether Kathan’s claims are arbitrable, because
the arbitration provision clearly and unmistakably delegates questions of arbitrability to the
arbitrator. If the Court were to reach the question, however, Kathan’s claims are clearly covered



                                                                                                      2
      Case 2:19-cv-00486-TC-CMR Document 13 Filed 08/01/19 Page 3 of 11




by the broad arbitration provision. They are based entirely on alleged attempts to collect
amounts he financed under the contract and his debtor-creditor relationship with Autovest.
       Kathan must arbitrate his claims on an individual, non-class basis, pursuant to the
arbitration provision. The Court should grant this motion, order the parties to arbitrate, and stay
this action pending completion of the arbitration proceedings.
II.    STATEMENT OF FACTS
       A.      Kathan’s Motor Vehicle Retail Installment Contract
       On October 6, 2015 Kathan entered into a Motor Vehicle Retail Installment Contract
(“Contract”) to purchase a 2002 Chevrolet Astro.1 Kathan subsequently failed to make the
monthly payments required by the Contract.2 On July 19, 2017, all right, title and interest in his
Contract was sold to Autovest.3
       On December 27, 2018, a lawsuit was filed by Utah counsel on behalf of Autovest and
against Kathan in the Third Judicial District Court, Tooele Department, County Tooele to collect
the unpaid balance owed under the Contract (“State Court Action”).4 Kathan admitted that he
entered into and was bound by the Contract.5 On March 22, 2019, the state court granted
Autovest’s motion for summary judgment and entered judgment against Kathan.6
       B.      The Binding Arbitration Provision In The Contract
       The Contract included a binding arbitration provision (“Arbitration Provision”), which



       1
          Declaration of Don Griffin in Support of Motion to Compel Arbitration (“Griffin
Decl.”) at ¶ 5, Ex. 1.
       2
          Id. at ¶ 9.
       3
          Id.
       4
          See Request for Judicial Notice (“RJN”), Ex. A.
       5
          Id. at Ex. B at p. 2.
       6
          Id. at Exs. C & D.



                                                                                                      3
      Case 2:19-cv-00486-TC-CMR Document 13 Filed 08/01/19 Page 4 of 11




Kathan signed when he purchased the vehicle.7 It states, in relevant part:
            This Arbitration Provision significantly affects your rights in any dispute
                                             with us.
                Please read this Arbitration Provision carefully before you sign below.
       1.        EITHER YOU OR WE MAY CHOOSE TO HAVE ANY DISPUTE
                 BETWEEN US DECIDED BY ARBITRATION AND NOT IN
                 COURT.
       2.        IF A DISPUTE IS ARBITRATED, YOU AND WE WILL EACH
                 GIVE UP OUR RIGHT TO A TRIAL BY THE COURT OR A JURY
                 TRIAL.
       3.        IF A DISPUTE IS ARBITRATED, YOU WILL GIVE UP YOUR
                 RIGHT TO PARTICIPATE AS A CLASS REPRESENTATIVE OR
                 CLASS MEMBER ON ANY CLASS CLAIM YOU MAY HAVE
                 AGAINST US.
       4.        THE INFORMATION YOU AND WE MAY OBTAIN IN
                 DISCOVERY FROM EACH OTHER IN ARBITRATION IS
                 GENERALLY MORE LIMITED THAN IN A LAWSUIT.
       5.        OTHER RIGHTS THAT YOU AND WE WOULD HAVE IN
                 COURT MAY NOT BE AVAILABLE IN ARBITRATION.
       Any claim or dispute, whether in contract, tort or otherwise (including the
       interpretation and scope of this clause and the arbitrability of any issue), between
       you and us or our employees, agents, successors or assigns, which arises out of or
       relates in any manner to the purchase and financing of your Vehicle or any
       resulting transaction or relationship (including any such relationship with third
       parties who do not design this Contract) shall, at your or our election (or the
       election of any such third party), be resolved by neutral, binding arbitration and
       not by a court action. Any claim or dispute is to be arbitrated on an individual
       basis and not as a class action, and you expressly waive any right you may have
       to arbitrate a class action (this is called the “Class Action Waiver”).
       ...
       This Arbitration Provision relates to a contract that evidences a transaction
       involving interstate commerce. Any arbitration under this Arbitration Provision
       shall be governed by the Federal Arbitration Act.8


       7
            Griffin Decl., Ex. 1 at p. 5.
       8
            Id. (bold and capitalization in original)



                                                    4
       Case 2:19-cv-00486-TC-CMR Document 13 Filed 08/01/19 Page 5 of 11




The Arbitration Provision also contained an opt out provision:
       You may opt out of your agreement to arbitrate disputes by notifying us in writing of
       your decision to do so and sending the notification to us at CarHop Opt Out, P.O. Box
       398104, Edina MN 55439-8104 by certified mail within 15 days of the date you sign
       this Arbitration Provision. 9
Kathan acknowledged that he read the Arbitration Provision, including the opt-out provision, and
understood its terms.10 He did not exercise his right to opt out.11
III.   ARGUMENT
       A.      Kathan’s Claims Are Subject to Binding Arbitration Pursuant To The
               Arbitration Provision He Agreed To When He Purchased The Vehicle
               1.      The FAA Mandates That This Court Compel Arbitration Of Claims
                       Subject To A Binding Arbitration Agreement
       Section 2 of the FAA mandates that binding arbitration agreements in contracts
“evidencing a transaction involving [interstate] commerce . . . shall be valid, irrevocable, and
enforceable, save upon such grounds as exist at law or in equity for the revocation of any
contract.”12 “Section 2 embodies the national policy favoring arbitration and places arbitration
agreements on equal footing with all other contracts.”13 The FAA is extremely broad and applies
to any transaction directly or indirectly affecting interstate commerce.14 The Arbitration
Provision is governed by the FAA.15
       The Supreme Court recently reaffirmed that the FAA “establishes a liberal federal policy



       9
          Id.
       10
          Id. at ¶ 7 & Ex. 1 at p. 5.
       11
          Id. at ¶ 8.
       12
           9 U.S.C. § 2.
       13
           Buckeye Check Cashing, Inc. v. Cardegna, 546 U.S. 440, 443 (2006).
       14
           See, e.g., Allied-Bruce Terminix Cos. v. Dobson, 513 U.S. 265, 277 (1995).
       15
           See Griffin Decl., Ex. 1 at p. 5.



                                                  5
       Case 2:19-cv-00486-TC-CMR Document 13 Filed 08/01/19 Page 6 of 11




favoring arbitration agreements.”16 Arbitration agreements falling within the scope of the FAA
“must be ‘rigorously enforce[d].’”17 The Supreme Court has repeatedly confirmed that the
“‘principal purpose’ of the FAA is to ‘ensur[e] that private arbitration agreements are enforced
according to their terms.’”18 The FAA “leaves no place for the exercise of discretion by a district
court, but instead mandates that district courts shall direct the parties to proceed to arbitration on
issues as to which an arbitration agreement has been signed.”19
         The “parties may agree to limit the issues subject to arbitration, to arbitrate according to
specific rules, and to limit with whom a party will arbitrate its disputes.”20 Ultimately, “[i]t falls
to courts and arbitrators to give effect to these contractual limitations, and when doing so, courts
and arbitrators must not lose sight of the purpose of the exercise: to give effect to the intent of the
parties.”21 Under the FAA, arbitration must be compelled where, as here: (1) a valid, enforceable
agreement to arbitrate exists; and (2) the claims at issue fall within the scope of that agreement.22
An arbitration agreement governed by the FAA is presumed to be valid and enforceable.23
       The FAA “establishes that, as a matter of federal law, any doubts concerning the scope of




       16
          Epic Systems Corp. v. Lewis, 138 S.Ct. 1612, 1621 (2018) (quotations omitted).
       17
           Perry v. Thomas, 482 U.S. 483, 490-91 (1987).
       18
          Concepcion, 563 U.S. at 344; see also Volt Info. Scis., Inc. V. Board of Trs. Of Leland
Stanford Junior Univ., 489 U.S. 468, 479 (1989).
       19
          Dean Witter Reynolds, Inc. v. Byrd, 470 U.S. 213, 218 (1985).
       20
          Concepcion, 563 U.S. at 344 (internal citations omitted).
       21
          Stolt-Nielsen S.A. v. Animalfeeds Int’l Corp., 559 U.S. 662, 684 (2010).
       22
          See, e.g., Chiron Corp. v. Ortho Diagnostic Sys., Inc., 207 F.3d 1126, 1130 (9th Cir.
2000); Dean Witter Reynolds, Inc., 470 U.S. at 218; see also Bradford v. Pilot Travel Centers,
LLC, 2018 WL 4082345, at *1 (D. Utah Aug. 27, 2018) (unpublished).
       23
          See Shearson/American Express, Inc. v. McMahon, 482 U.S. 220, 226 (1987);
Mitsubishi Motors Corp. v. Soler Chrysler-Plymouth, Inc., 473 U.S. 614, 626-27 (1985).



                                                   6
       Case 2:19-cv-00486-TC-CMR Document 13 Filed 08/01/19 Page 7 of 11




arbitrable issues should be resolved in favor of arbitration.”24 The party resisting arbitration
bears the burden of showing the arbitration agreement is invalid or does not encompass the
claims at issue.25 For contracts with an arbitration clause, there is a presumption of arbitrability.26
               2.      The Arbitration Provision Is Valid And Enforceable
       Kathan indisputably entered into the Contract, which contains the Arbitration Provision.27
He signed the Arbitration Provision and did not opt out.28 He is unquestionably bound by the
terms of the Arbitration Provision.
       Though the FAA exclusively governs the enforceability of the arbitration agreements
according to their terms, state law governs the determination of whether a valid agreement to
arbitrate exists.29 Under Utah law, “a party is bound by the contract which he or she voluntarily
and knowingly signs.”30 Because Kathan voluntarily signed the Contract and the Arbitration
Provision, he is bound by both.31
       All rights, title, and interest under the Contract were assigned to Autovest.32 Autovest, as


       24
           Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24-25 (1983); THI
of New Mexico at Hobbs Center, LLC v. Patton, 741 F.3d 1162, 1165 (10th Cir. 2014).
       25
           See Green Tree Fin. Corp.-Ala. v. Randolph, 531 U.S. 79, 92 (2000).
       26
           AT&T Tech., Inc. v. Comms. Workers of Am., 475 U.S. 643, 650 (1986); Local 5-857
Paper, Allied-Industrial, Chemical and Energy Workers Intern. Union v. Conoco, Inc., 320 F.3d
1123, 1126 (10th Cir. 2003).
       27
          Griffin Decl., ¶ 5 at Ex. 1; RJN at Exs. A & B.
       28
          Griffin Decl., ¶¶ 5, 7-8 at Ex. 1, p. 5.
       29
           See First Options of Chicago, Inc. v. Kaplan, 514 U.S. 938, 944 (1995) (“When
deciding whether the parties agreed to arbitrate a certain matter (including arbitrability), courts
generally . . . should apply ordinary state-law principles that govern the formation of contracts.”).
       30
           John Call Engineering, Inc. v. Manti City Corp., 743 P.2d 1205, 1208 (Utah 1987).
       31
          Kathan admitted in the State Court Action that he is bound by the Contract. See RJN,
Ex. B at p. 2 (stating he is”in agreeance [sic] with paying the remainder after it is resold . . . .”).
       32
           Griffin Decl. at ¶ 9, Ex. 2; Declaration of Kimberlee Basha in Support of Defendant’s
Motion to Compel Arbitration at ¶¶ 4-6, Exs. A-C. The Contract expressly provided that all



                                                   7
       Case 2:19-cv-00486-TC-CMR Document 13 Filed 08/01/19 Page 8 of 11




the assignee and successor in interest, may enforce the Arbitration Provision.33 Autovest may
also enforce the Arbitration Provision as a “third party” that has a creditor-debtor “relationship”
with Kathan related to his “purchase and financing” of the vehicle.
        The Supreme Court has explained that the FAA “requires courts ‘rigorously’ to ‘enforce
arbitration agreements according to their terms, including terms that specify with whom the
parties choose to arbitrate their disputes and the rules under which that arbitration will be
conducted.’”34 Consistent with this, Autovest may enforce the Arbitration Provision.
                3.       The Claims Asserted By Kathan Fall Squarely Within The Scope Of
                         The Arbitration Provision
        Ordinarily, the Court next determines whether Kathan’s claims fall within the scope of
the Arbitration Provision, i.e., whether the claims are arbitrable. But the Court need not address
this question here, because the Arbitration Provision “clearly and unmistakably” leave questions
of arbitrability to the arbitrator.
        “The question [of] whether the parties have submitted a particular dispute to arbitration,
i.e., the ‘question of arbitrability,’ is ‘an issue for judicial determination [u]nless the parties
clearly and unmistakably provide otherwise.”35 Thus, “if a court finds evidence of clear and
unmistakable intent to arbitrate arbitrability, it must allow an arbitrator to decide issues of



rights under the Contract could be assigned. Griffin Decl., Ex. 1 at p. 4 (paragraph titled
“Assignment”).
        33
           See Sunridge Development Corp. v. RB & G Engineering, Inc., 230 P.3d 1000, 1004
(Utah 2010) (under Utah law, “the assignee stands in the shoes of its assignor.”). Moreover, the
Contract expressly states that “‘[w]e’, ‘us’ and ‘our’” also “refer to . . . any subsequent assignee
of this Contract.” Griffin Decl., Ex. 1 at p. 2 (paragraph titled “Identification of Parties and
Contract”).
        34
           Epic Systems Corp., 138 S. Ct. at 1621 (citations omitted, emphasis in original).
        35
           Dish Network L.L.C. v. Ray, 900 F.3d 1240, 1245 (10th Cir. 2018) (quoting Howsam
v. Dean Witter Reynolds, Inc., 537 U.S. 79, 83 (2002)).



                                                    8
       Case 2:19-cv-00486-TC-CMR Document 13 Filed 08/01/19 Page 9 of 11




arbitrability in the first instance.”36
        The Arbitration Provision clearly and unmistakably delegates questions of arbitrability to
the arbitrator. The agreement encompasses “[a]ny claim, dispute, whether in contract, tort or
otherwise (including the interpretation and scope of this clause and the arbitrability of any
issue . . . .”37 This language “clearly and unmistakably” demonstrate an intent to arbitrate
arbitrability. Thus, whether Kathan’s claims are arbitrable must be left to the arbitrator.38
        But if the Court does reach the question, Kathan’s claims indisputably fall squarely
within the scope of the Arbitration Provision. An “order to arbitrate the particular grievance
should not be denied unless it may be said with positive assurance that the arbitration clause is
not susceptible of an interpretation that covers the asserted dispute.”39 Additionally, “any doubts
concerning the scope of arbitrable issues should be resolved in favor of arbitration.”40
        Where the clause is broad, as here, there is a heightened presumption of arbitrability such
that “[in] the absence of any express provision excluding a particular grievance from arbitration,
we think only the most forceful evidence of a purpose to exclude the claim from arbitration can
prevail.”41 As the party resisting arbitration, Kathan must show the Arbitration Provision does
not encompass his claims.42 He cannot meet his burden.
        The Arbitration Provision is extremely broad43 covering “[a]ny claim or dispute, whether


        36
           Belnap v. Iasis Healthcare, 844 F.3d 1272, 1292 (10th Cir. 2017) (emphasis added).
        37
           Griffin Decl., Ex. 1 at p. 5 (emphasis added).
       38
          See Henry Schein, Inc. v. Archer and White Sales, Inc., 139 S. Ct. 524, 529 (2019).
       39
           AT&T Tech., 475 U.S. at 650.
       40
           Moses H. Cone, 460 U.S. at 24-25.
       41
           AT&T Tech., 475 U.S. at 650.
       42
           See Green Tree Fin. Corp.-Ala., 531 U.S. at 92.
       43
           See Newmont U.S.A. Ltd. v. Insurance Co. of North America, 615 F.3d 1268, 1275
(10th Cir. 2010) (finding phrase “arising out of” to be “broad,” which gives rise to “a
presumption of arbitrability and arbitration of even a collateral matter will be ordered if the claim



                                                  9
      Case 2:19-cv-00486-TC-CMR Document 13 Filed 08/01/19 Page 10 of 11




in contract, tort or otherwise . . . which arises out of or relates in any manner to the purchase and
financing of your Vehicle or any resulting transaction or relationship (including any such
relationship with third parties who do not sign this Contract).”44 The claims asserted by Kathan
arise out of and relate to the purchase and finance of his vehicle; namely, attempts to collect the
amounts he borrowed and failed to pay back.45 The Contract also expressly permits Autovest (a
third party) to enforce the Arbitration Provision due to the relationship created (e.g. creditor-
debtor) by the assignment of the Contract and the prosecution of the State Court Action.46 There
is no question the Arbitration Provision covers the claims asserted by Kathan here.47
       B.      Kathan Must Arbitrate His Claims On An Individual (Non-Class) Basis And
               This Action Must Be Stayed
       The FAA “leaves no place for the exercise of discretion by a district court, but instead
mandates that district courts shall direct the parties to proceed with arbitration on issues to which
an arbitration agreement has been signed.”48 The Supreme Court mandates that arbitration
agreements governed by the FAA, like this one, must be enforced as written.49


alleged implicates issues of contract construction or the parties’ rights and obligations under it.”);
Brown v. Coleman Co., Inc., 220 F.3d 1180, 1184 (10th Cir. 2000) (“all disputes or controversies
arising under or in connection with this Agreement ... will be settled exclusively by arbitration”
was broad; “[w]hen a contract contains a broad arbitration clause, matters that touch the
underlying contract should be arbitrated.”).
        44
           Griffin Decl., Ex. 1 at p. 5.
        45
           See Complaint at ¶¶ 12-53.
        46
           Griffin Decl., Ex. 1 at p. 5.
        47
           See P&P Industries, Inc. v. Sutter Corp., 179 F.3d 861, 871 (10th Cir. 1999) (“If the
allegations underlying the claims touch matters covered by the parties’ contract, then those
claims must be arbitrated, whatever the legal labels attached to them.”) (internal quotations and
brackets omitted).
        48
            KPMG LLP v. Cocchi, 565 U.S. 18, 22 (2011) (citations omitted; emphasis in
original).
        49
            Id. at 21 (the FAA “requires courts to enforce the bargain of the parties to arbitrate”);
Concepcion, 563 U.S. at 344 (the “‘principal purpose’ of the FAA is to ‘ensur[e] that private



                                                 10
      Case 2:19-cv-00486-TC-CMR Document 13 Filed 08/01/19 Page 11 of 11




       Here, Kathan agreed that disputes between the parties will be subject to individual
arbitration.50 Specifically, “[a]ny claim or dispute is to be arbitrated on an individual basis and
not as a class action, and you expressly waive any right you may have to arbitrate a class
action (this is called the ‘Class Action Waiver’).”51 The “FAA requires courts to honor
parties’ expectations.”52 Accordingly, Kathan must arbitrate his claims on an individual basis.
       Section 3 of the FAA provides that the “court . . . , upon being satisfied that the issue
involved in such suit or proceeding is referable to arbitration under such an agreement, shall on
application of one of the parties stay the trial of the action until such arbitration has been had in
accordance with the terms of the agreement.”53 Accordingly, Autovest request that the Court stay
this action pending the completion of arbitration.
IV.    CONCLUSION
       For the forgoing reasons, the Court should grant this motion and issue an order
compelling Kathan to arbitrate his claims on an individual basis. This action should be stayed
pending the completion of arbitration proceedings.

DATED: August 1, 2019                          SIMMONDS & NARITA LLP
                                               By: s/ R. Travis Campbell
                                                      R. Travis Campbell, Pro Hac Vice
                                                      Attorneys for Defendant



arbitration agreements are enforced according to their terms.’”).
        50
           See Griffin Decl., Ex. 1 at p. 5.
        51
           Id. (emphasis in original); see also id. (“IF A DISPUTE IS ARBITRATED, YOU
WILL GIVE UP YOUR RIGHT TO PARTICIPATE AS A CLASS REPRESENTATIVE
OR CLASS MEMBER ON ANY CLASS CLAIM YOU MAY HAVE AGAINST US.”)
(emphasis in original).
        52
           Concepcion, 563 U.S. at 351; Stolt-Nielsen, 556 U.S. at 687.
        53
           9 U.S.C. § 3 (emphasis added); see Belnap, 844 F.3d at 1288 (“if a court concludes
that parties agreed to arbitrate an issue, the court must stay litigation in favor of arbitration.”).



                                                  11
